Detailed Action

►	The applicant's Preliminary Amendment filed 06 MAY 2019 has been entered.  Following the entry of the Preliminary Amendment, Claim(s) 1-36 is/are pending.

►  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Sequence Rules

►	Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because the application does not contain a statement that the CRF is identical to the "Sequence Listing" part of the disclosure, as described above in item 1), as required by 37 CFR 1.821(f) or the "Legal Framework."

Required response - Applicant must provide such statement.


Specific deficiency - Sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). See  pg. 20 , lines 3-7 and/or para 82 of US 2019/0270961.

Required response – Applicant must provide:

A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.


35 U.S.C. 112(b)/ 112 (pre-AIA ), second paragraph

►	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim Rejection(s) under 35 U.S.C. 112(b)/ 112 (pre-AIA ), second paragraph

►	Claim(s) 9, 20 and 24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.

	Claim 9 is rejected because it comprises a Trademark as a claim limitation. The presence of a trademark or trade name in a claim is not, per se, improper under 35
U.S.C. 112, second paragraph, but the claim should be carefully analyzed to determine
how the mark or name is used in the claim. It is important to recognize that a trademark
or trade name is used to identify a source of goods, and not the goods themselves. Thus a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. See definitions of trademark and trade name in MPEP  §
608.01(v). A list of some trademarks is found in Appendix I.
If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product. Thus, the use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or trade name.
If a trademark or trade name appears in a claim and is not intended as a limitation in the
claim, the question of why it is in the claim should be addressed. Does its presence in the claim cause confusion as to the scope of the claim? If so, the claim should be rejected under 35 U.S.C. 112, second paragraph.

	Claim 20 is indefinite because the phrase “performing step a) to e) or more additional times” is non-sequitur. Perhaps the word “one” should be inserted after “e)”.

Claim 24 is indefinite because the phrase “performing step a) to e) or more additional times” is non-sequitur. Perhaps the word “one” or “two”should be inserted after “e)”.

35 U.S.C. 102 

►	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that may form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

35 U.S.C. 103 

►	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


►	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejection(s) under 35 U.S.C. 102/103 

►	Claim(s) 1-4, 6-13, 26-36 is/are rejected under 35 U.S.C. 102(a)(2) or (a)(1) as being anticipated by or in the alternative under 35 U.S.C. 103 as obvious over  Voss  [US 2014/0199689] – hereinafter “Voss.

	Claim 1 is drawn to a method of processing a sample to release nucleic acids therefrom, the method comprising:
forming a mixture comprising the sample and a lysis and stabilizing reagent, the lysis and stabilizing reagent comprising a cationic detergent, the cationic detergent being capable of lysing cells present in the sample and forming a complex with nucleic acids released from the cells, wherein the lysis and stabilizing reagent is provided in an amount sufficient to stabilize and prevent nucleic acid degradation; separating the complex from the mixture;
resuspending the separated complex in an aqueous solution, thereby obtaining an aqueous suspension comprising the separated complex; and
heating the aqueous suspension to a temperature above 50 degrees Celsius for a time duration suitable for dissociating the complex, thereby releasing the nucleic acids therefrom.
	Voss teach a method of processing a sample to release nucleic acids comprising most of the  limitations of Claim 1. For example see paras 33-138 teach a method of processing a sample to release nucleic acids  from a mixture wherein said  mixture is formed comprising a sample (e.g. blood/ whole blood, see para 132)  and a lysis and stabilizing reagent which lysis and stabilizing reagent comprises a cationic detergent, see para 34.. Voss in at least para 35 teach separating the complex from a mixture by sedimentation (e.g. centrifugation) or by filtration. Voss in at least para 36 teach resuspending the separated complex in an aqueous  solution thereby  obtaining an aqueous suspension comprising the separated complex. Finally, Voss teach, see heating their aqueous suspension at a temperature above 50oC, see para 59 and 64.Voss does not explicitly teach heating the aqueous suspension to release nucleic acids from the complexes (i.e. dissociate the complex of nucleic acid and cationic detergent. Rather Voss teach that the heating step is performed to digest protein(s) found in the resuspended sample. However, it is clear from the Voss disclosure that following the heating /protein degrading step the nucleic acids are dissociated from/ free of the cationic detergent molecules with which they had been complexed,  as the nucleic acids are subsequently  bound to a solid phase comprising silica, see paras 65-84, washed (para 85) and eluted  from the solid support (para 87). As such, absent a showing to the contrary, it is asserted that Voss inherently teaches 

	Claim 2 is drawn to an embodiment of the method of Claim 1 wherein the aqueous suspension is heated above at least 70 oC. Claim 3 is drawn to an embodiment of the method of Claim 1 wherein the aqueous suspension is heated above at least 80oC. As regards Claims 2-3,  Voss do not explicitly teach heating their aqueous solution to a temperature above at least 70oC or 80oC rather Voss teaches heating to a temperature of at least 55oC, see especially paras 59 and 64. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive, absent an unexpected result, to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

	As regards Claim 4, see paras 58 and 64 wherein Voss teach a heating step which comprises heating their suspension for 3-5 minutes (i.e. for at least 1 minute).
	
As regards Claims 6-7, see at least paras 35, 112, 127, 132 and/or 136-137 of Voss.

	As regards Claim 8-9, see at least para 140 of Voss.

As  regards Claim 10, Voss do not explicitly teach centrifugally washing their precipitated nucleic acid cationic detergent complexes one or more times. However it was known as evidenced by Voss to wash centrifugally wash  nucleic acid complex precipitates, see at least para 85.  Therefore, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to  modify the method of Voss wherein  the nucleic acid/cationic detergent complexes are centrifugally washed in order to facilitate the removal contaminants found with the nucleic acid/cationic detergent complex precipitates of Voss. See also para 83 of Piran et al. [US 2010/0047903 – hereinafter “Piran”] wherein these authors teach centrifugally washing multiple times

As regards Claim 11, see at least para 35 of Voss.

Claim 12, note the rejection of Claim 10 above. As regards the limitation which reads “two or more times”, this limitation is considered a simple design choice.  Therefore, absent an unexpected result, this limitation is considered to be a simple design choice  (i.e. a preference of choice) well within the knowledge, skill, ability and common sense of the PHOSITA at the time of the invention in light of the teaching  of Voss. If washing once was beneficial then it stands to reason a second or subsequent washes might also be beneficial. The PHOSITA could easily determine by routine experimentation the optimal washing protocol to utilize given the teachings of the prior art 

As regards Claim 13, see at least para 177 of Voss wherein Voss teach performing an assay to detect a nucleic acid target in their purified nucleic acid samples. 

Claim 26 is drawn to an embodiment of the method of Claim 13 wherein the aqueous suspension is heated above at least 70 oC. Claim 27 is drawn to an embodiment of the method of Claim 13 wherein the aqueous suspension is heated above at least 80oC. 
As regards Claims 26-27,  Voss do not explicitly teach heating their aqueous solution to a temperature above at least 70oC or 80oC rather Voss teaches heating to a temperature of at least 55oC, see especially paras 59 and 64. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive, absent an unexpected result, to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

	As regards Claim 28, see paras 58 and 64 wherein Voss teach a heating step which comprises heating their suspension for 3-5 minutes (i.e. for at least 1 minute).
	
As regards Claims 30-31, see at least paras 35, 112, 127, 132 and/or 136-137 of Voss.

	As regards Claim 32-33 , see at least para 140 of Voss.
	
As regards Claim 34,  see at least para para 140 of Voss. Voss do not explicitly teach centrifugally washing their precipitated nucleic acid/cationic detergent complexes one or more times. However it was known as evidenced by Voss to wash centrifugally wash nucleic acid complex precipitates, see at least para 85 in order to remove or at least dilute out residual supernatant. Therefore, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to modify the method of Voss wherein the nucleic 
As regards Claim 35, see at least para 35 of Voss.
As regards Claim 36, see the rejection of Claim 34 made directly above. As regards the the limitation which reads “two or more times”. Absent an unexpected result, it would have been readily apparent to the PHOSITA to perform and repeat  any washing step(s) as many times is required to remove residual contaminants/diluent/supernatant from the sedimented nucleic acid/cationic detergent complexes. The PHOSITA could easily determine by routine experimentation the optimal washing protocol to utilize given the teachings of the prior art 


Claim Rejection(s) under 35 U.S.C. 103 

►	Claim 5 and 29  is rejected under 35 U.S.C. 103 as being unpatentable over Voss as applied above against Claim 1-4 and further in view of Haswell [US 2011/0244467 –hereinafter Haswell”] or Talebpour et al. [WO 2013/013304 – hereinafter “Talebpour”].

Claim 5 is drawn to an embodiment of the method of Claim 1 wherein the aqueous suspension is heated by Joule heating through an electric current applied thereto. Claim 29 is drawn to an embodiment of the method of Claim 13 wherein the aqueous suspension is heated by Joule heating through an electric current applied thereto.
	Voss reasonably suggest the method(s) of Claim 1 and 13 and furthermore teach heating their samples but is silent as regards the exact means (e.g. heating block or water bath- which were well known means to heat liquid samples of the type described by Voss at the time of the invention) used to heat their liquid samples and definitely do not teach heating their sample by Joule heating through an electric current. However, the heating of a liquid sample by Joule heating through an electric current was known, see at least  para 36 of Haswell and/or the abstract of Talebpour. Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to  modify the method of Voss wherein the heating means use is Joule heating through an electric current rather than by whatever means was used by Voss. Please note that substitution of one known second method/reagent with known properties for a first known method/reagent with known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007).



►	Claim 14-19 is rejected under 35 U.S.C. 103 as being unpatentable over Voss as applied above against Claim 1-4, 6-13 and further in view of del Pino et al. [Modern Pathology 28 :312-320 (2015) – hereinafter “del Pino”].

	Regarding Claim 14, Voss teach using isolating nucleic acid from samples by their method in diagnostic assays as recited in Claim 13 but fail to teach that the nucleic acid isolated and assayed for in their molecular assay is a biomarker nucleic acid and that the biomarker nucleic acid is  detected using a primer set configured to detect said biomarker. However, the use of purified/isolated nucleic acids in biomarker molecular assays using primer sets configured to detect  said  biomarker were known, see at least the abstract and Table 1 of del Pino. Therefore,  absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to  modify the method of Voss wherein nucleic acid detected is a biomarker nucleic acid using a primer set configured to detect a biomarker nucleic acid as taught by del Pino. The ordinary artisan would have been motivated to make the modification recited in light of the teachings of del Pino in order to detect biomarkers associated with HPV.
	As regards  Claim 15, see at least the title and abstract of del Pino.

As regards, Claim 16, the mRNA of CDKN2A and BIRC5(i.e. the genes detected by del Pino) comprise introns. In support of this position consider Foulkes et al [Molecular Medicine 3(1) : 5-20 (1997)] and/or Miura et al. [Carcinogenesis 33(12) :2311-2319 (2012)].  

Claim 17 is drawn to an embodiment of the method of Claim 14 wherein the biomarker is associated with the response of a host to an infection.
Del Pino teach this limitation , see at least the abstract. Also note Kempshell who teach  assaying for mRNA biomarkers  that are associated with the response of a host to an infection. Note especially para 296 wherein these  inventors teach :
In a more preferred embodiment, the one or more biomarker of the 
invention is nucleic acids, selected from DNA or RNA, typically mRNA.  The 
biomarker profile may comprise any measurable aspect of said nucleic acid 
biomarker, and is typically a measurable characteristic of an mRNA biomarker, 
such as the presence and/or amount of said mRNA biomarker.  The one or more 
biomarker of the invention and/or the biomarker may comprise a measurable 
aspect of a nucleic acid biomarker that encodes a protein that is informative 
of the state of the immune system in response to TB, a TB infection and/or 
infection with M. tuberculosis in an individual. 

Claims 18-19, see at least the section of del Pino entitled “RNA isolation, Reverse Transcriptase Polymerase Chain Reaction and Quantitative PCR” which begins on p. 314 of 
del Pino.

►	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Voss in view of del Pino as applied above against Claim 19 and further in view of Zhang [US 2020/0063208 – hereinafter “Zhang”].

Claim 20 is drawn to an embodiment  of the method of  claim 19 wherein the method further comprises  performing steps a) to e) one or more times on samples obtained at different time points and processing the comparative measures associated with different time points to infer a time-dependent host response.
Voss in view of del Pino reasonably suggests a method of performing a molecular assay on a sample as recited in Claim 19 for the reason(s) outlined above. As regards the further limitations of Claim 20, neither Voss or del Pino  teach performing their assay  on samples obtained at different time points in order to infer  a time-dependent host response. However, it was known to as evidenced  by at least Zhang  to sample and test for a biomarker at multiple time points in order to  monitor the progression of a disease and/ or to monitor the efficacy of a particular therapy. Accordingly, absent an unexpected result, it would have been prima facie obvious to the PHOSITA at the time of the invention to  modify the method of Voss  in view of del Pino wherein the assay(s) described therein are preformed  on multiple samples taken at multiple time points and the results obtained compared one to another.  The PHOSITA would have been motivated to make the modification recited above in  light of the teachings of Zhang who teach the utility of measuring a biomarker over time. 

►	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Voss as applied above against Claim 13 and further in view of Rea [US 20136/0367981 – hereinafter “Rea”].

Claim 25 is drawn to an embodiment  of the method of  claim 13 wherein steps b) to e) are performed in a disposable cartridge under the control of an automated instrument.
Voss reasonably suggests a method of performing a molecular assay on a sample as recited in Claim 13 for the reason(s) outlined above. As regards the further limitations of Claim 25, Voss does reference automation in paras 4, 9,21,35,39,46, 129, 131 and 161, as well as, Claims 39-40 and 48.Voss does not teach performing their assay in a disposable cartridge  under the control of an automated instrument. However, it was well known to automate manual methods of the type described by Voss as evidenced by Rea, see at least para 86 wherein these inventors teach :
CDToxB was automated using an analyzer and disposable cartridge that 
performed the DNA extraction, amplification, and detection steps within an 
enclosed system.  A disposable cartridge was manufactured by injection molding, 
and channels and fluid chambers are enclosed by welding of a clear-like plastic 
to the cartridge.  A 6.7 mm.sup.2 silicon chip with capture probes was bonded 
within a detection chamber.  Reagent containers that store liquid reagents were 
attached, and lyophilized HDA reagents were added to the amplification chamber 
prior to welding on the cover.  To perform a test, an operator swabbed the 
sample, vortexed and then filtered the swab in the sample preparation 
apparatus, and delivered 180 .mu.L into the cartridge sample port.  After 
closing the sample port, the cartridge was inserted into the analyzer, sample 
information is entered, and the test was initiated using a graphical user 
interface.  The device, using a lance preposition on the cartridge, pierced the 
extraction reagent container and a plunger compressed the blister, expelling 
liquid into a mesofluidic (0.5 mm.sup.2 cross-sectional area) channel.  Optical 
sensors that detect fluid movement trigger blister motor and temperature 
control actions.  Valves, controlled by 2-position linear actuator motors, are 
closed to isolate the chamber.  Mixing was accomplished via a magnetic stir bar 
and the sample was heated via direct contact with a heater. 

Accordingly, absent an unexpected result, it would have been prima facie obvious to the PHOSITA at the time of the invention to  modify the method of Voss wherein the assay(s) described therein are preformed in a disposable cartridge  and the entire process is automated. The PHOSITA would have been motivated to make the modification recited above in order to gain the well known advantages of automation. 

Claim Objections

►	Claim(s) 21-23 is/are objected to because  they  are dependent upon a rejected independent base claim, but would appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

C.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ethan Whisenant whose telephone number is (571) 272-0754. The examiner can normally be reached Monday-Friday from 8:30 am -5:30 pm EST or any time via voice mail.  If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached at (571) 272-0731. 
	The Central Fax number for the USPTO is (571) 273-8300.  Please note that the faxing of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30 (November 15, 1989). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ETHAN C WHISENANT/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        ethan.whisenant@uspto.gov
Examiner Search Notes

29 MAY -01 JUN 2021 -  ECW

Databases searched: USPATFULL, USPG-PUBS, JAPIO and EUROPATFULL via EAST 
& CAplus, Medline and BIOSIS via STNext;  and Google Scholar (note the search terms used below)

Reviewed the parent(s), if any, and any search(es) performed therein : see the BIB data sheet 

Reviewed, the search(es), if any,  performed by prior examiners including any international examiners.
Considered the Search Report and Written Opinion in PCT/CA2017/051329

CPC Searched : C12Q 1/68 ; C12N 15/1003 
  
Planned Search 

Search terms:

All Inventor(s) e.g. Talepour S?/au  and Qvella

nucleic or DNA or RNA or miRNA
reagent$
lysis 
stabiliz$
cationic detergent$
blood or whole blood
biomarker
heat$ or warm$
PAXgene
Wash or washed or washing
Centrifugally wash$
Joule (heat or heating)

►	See the Examiner’s EAST  and  STNext  search notes/strategy in IFW
►	The Best prior Art was found upon consideration of the Search Report in PCT/CA2017/051329